Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, which, after a hearing, found petitioner guilty of violating subdivision 6 of section 106 of the Alcoholic Beverage Control Law “in that it suffered or permitted the licensed premises to become disorderly”, and imposed a penalty. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record as a whole to support the determination where, inter alia, the licensee’s manager engaged in an altercation with a patron, using unreasonable force under the circumstances (see Matter of Club 95 v New York State Liq. Auth., 23 NY2d 784, 785; cf. Matter of Playboy Club ofN. Y. v State Liq. Auth. of State ofN. Y., 23 NY2d 544, 549-550). Furthermore, the penalty imposed (a 15-day suspension, five of which are to be deferred) was not so disproportionate to the charge as to be shocking to one’s sense of fairness (see Matter of24A Lounge v New York State Liq. Auth., 61 AD2d 1015). Damiani, J. P., Gibbons, O’Connor and Boyers, JJ., concur.